Citation Nr: 0813311	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO in Lincoln, Nebraska, which denied entitlement to TDIU.

In March 2006, the veteran withdrew his earlier request for 
an RO hearing; as such, the Board may proceed with appellate 
review.


FINDINGS OF FACT

1.  The veteran is currently service-connected for residuals 
of an L1 compression fracture with deformity by x-ray, rated 
as 50 percent disabling.  This evaluation does not meet the 
schedular requirements for the assignment of a total 
disability rating based on individual unemployability.

2.  The veteran's service-connected disability is not of such 
severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id. (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006)).

Prior to and following initial adjudication of the veteran's 
claim, letters dated in September 2004 and February 2007 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2004 and February 2007 letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet. App. at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for TDIU, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
2003 to ascertain the severity of the veteran's back 
disability.  There is no objective evidence indicating that 
there has been a material change in the severity of his 
disability since he was last examined.  38 C.F.R. § 3.327(a).  
The veteran has not reported receiving any recent treatment 
specifically for this condition and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  

The Board notes the examiner did not proffer an opinion 
specifically in regard to the veteran's employability in 
light of his service-connected back disability.  The Board 
concludes, however, that such an opinion is not needed in 
this case because the only evidence indicating the veteran is 
unemployable due solely to his service-connected disability 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide a veteran 
with a medical opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  TDIU

The veteran contends that his service-connected back 
disability, currently evaluated at 50 percent, is of such 
severity that it has rendered him unemployable and in turn 
entitles him to a TDIU.  For the reasons that follow, the 
Board concludes that a TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work that is more than 
marginal and that permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the veteran's sole service-connected disability 
is his back problem involving the residuals of an L1 
compression fracture with deformity.  As discussed above, the 
veteran's rating is 50 percent.  38 C.F.R. § 4.25.  The 
veteran does not meet the schedular criteria listed in 38 
C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

For a veteran to prevail on a claim for entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability, the record must reflect some 
factor that takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough; the ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, there is no evidence of unusual or exceptional 
circumstances to warrant a total disability rating based on 
the veteran's service-connected disability alone.  A review 
of the claims folder reveals that the veteran has a high 
school education and last worked in September 1999.  Although 
the veteran reports that he has been unemployed since 1999, 
the record reflects that his unemployability, if any, is due 
in part to his serious problem with alcohol abuse and not due 
solely to his service-connected disability.  As documented in 
the record, the veteran stopped working in 1999 in his 
occupation as a truck driver because he had gotten his third 
DUI and had lost his drivers license.  Since then, the 
veteran has continued to have problems with alcoholism.  

The veteran's VA medical treatment records reveal that, in 
addition to his service-connected back condition, the veteran 
also has a considerable number of other disabilities that are 
not related to service.  VA treatment records dated in 
January 2007 note that the veteran has been diagnosed with 
the following conditions: status post right thalamic 
cerebrovascular accident, chronic obstructive pulmonary 
disease, alcohol abuse, hypertension, nicotine dependence, 
hyperlipidemia, benign prostatic hypertrophy, and chronic 
back pain.  While the Board does not doubt that the veteran's 
service-connected disability has some effect on his 
employability, the Board finds that to the extent that the 
veteran is unemployable, such unemployability is in part 
attributable to his non-service-connected disabilities.  The 
evidence of record does not indicate that the veteran's 
service-connected disability alone is of sufficient severity 
to render him unemployable.  See Hatlestad, supra.  Thus, the 
issue of the veteran's entitlement to TDIU does not warrant 
referral to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
4.16(b).  See 38 C.F.R. §§ 3.321(b), 4.16(b) 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disability or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disability, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


